Title: To James Madison from John Kershaw, 3 March 1815
From: Kershaw, John
To: Madison, James


                    
                        
                            Sir
                        
                        House of Representatives 3rd March 1815.
                    
                    I take the liberty of offering my services as one of the Commissioners authorised to be appointed under the Act for ascertaining & surveying the Boundary lines fixed by the Treaty with the Creek Indians concluded on the ninth day of August 1814. I have the Honor to be with truth & respect Sir Your most obedient Servant
                    
                        
                            John Kershaw
                        
                    
                